Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-18 have been considered but are moot because of the new grounds for rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 10, 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molex. Molex. “Hand Crimp Tool Specification Sheet Order No. 63819-6400.” Mouser, 12 Aug. 2009, www.mouser.com/ds/2/276/ATS-638196400-155492.pdf.
Regarding Claim 1, Molex discloses a crimping tool locator (Page 3, Figure 5) for defining a position and/or orientation of a workpiece (Page 3, Figure 5) relative to a crimping tool having a crimping stroke (Page 1, Figure Type 4C), the crimping tool locator comprising (Page 3, Figure 5), said accommodation being adapted to receive the workpiece in a direction of insertion of the workpiece (Page 3, Figure 5), the direction of insertion being parallel to a longitudinal axis of the accommodation, the longitudinal axis of the accommodation being parallel to a longitudinal axis of the workpiece when the workpiece is arranged in the accommodation (Page 3, Figure 5), said accommodating body comprising a securing device (Page 3, Figure 5)  for securing the workpiece in the interior of the accommodation (Given the broadest reasonable interpretation, the securing device of Molex creates a securing effect so that the workpiece is secured in the interior of the accommodation)(See Previous Office Action), said securing device comprising a spring arm and at least one of a latching element and a locking element (Page 3, Figure 5) the spring arm and said at least one of the latching element and the locking element being designed and configured to interact with the workpiece within the accommodation when the workpiece is arranged in the accommodation for providing the securing effect at a location within the accommodation (Page 3, Fig. 5),wherein the at least one of the latching element and the locking element are not moved during the crimping stroke (Page 1, Figure Type 4C). 

    PNG
    media_image1.png
    425
    767
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    193
    243
    media_image2.png
    Greyscale


Regarding Claim 2, Molex discloses the crimping tool locator according to claim 1, wherein the crimping tool locator is designed and configured such that the securing element can be transferred into
a) a secured position in which the workpiece arranged in the accommodation is secured with the securing effect and
b) an unsecured position in which a workpiece arranged in the accommodation is not secured with the securing effect (See Page 2, Fig. 1 of Molex below).

    PNG
    media_image3.png
    216
    371
    media_image3.png
    Greyscale

Regarding Claim 3, Molex discloses the crimping tool locator according to claim 2, wherein the securing device comprises the spring arm (See Fig. 5 above) and the latching element, but not the locking element (Latch of Molex). 

Regarding Claim 4, Molex discloses the crimping tool locator according to claim 2, wherein the securing device comprises the spring arm and the locking element, but not the latching element (See Fig. 5 above). 


Regarding Claim 7, Molex discloses the crimping tool locator according to claim 2, wherein the securing device is designed and configured for being actuated and/or released in a motion-controlled way (Page 3, Step 6-10 of Molex below).

Regarding Claim 10, Molex discloses a crimping tool with the crimping tool locator according to one of the preceding claims (See Page 1, Fig. 4C of Molex) (See Page 4, Fig. 7 of Molex) (See Page 6, Fig. 8 of Molex).


Regarding Claim 14, Molex discloses the crimping tool locator according to claim 1, wherein the crimping tool comprises a pair of die halves that are movable about an open position, in which the die halves are spaced from each other, and a closed position, in which the die halves form a closed die (See annotated Fig. 4 of Molex below)(Drawing shows “partially closed”, when die halves are fully closed, they form a closed die).  


    PNG
    media_image4.png
    391
    432
    media_image4.png
    Greyscale

Regarding Claim 15, Molex discloses the crimping tool locator according to claim 14, wherein in the open position, the die halves are spaced from the workpiece, and in the closed position, the die halves engage the workpiece (See annotated Fig. 4 of Molex above).  

Regarding Claim 16, Molex discloses the crimping tool locator according to claim 15, wherein the at least one of the latching element and the locking element is interactable with the workpiece within the accommodation when the die halves are in the open position and in the closed position (See Fig. 4-5 above).  

Regarding Claim 17, Molex discloses the crimping tool locator according to claim 14, wherein the pair of die halves are spaced from the at least one of the latching element and the locking element a predetermined distance (See Fig. 4-5 of Molex above).  

Regarding Claim 18, Molex discloses the crimping tool locator according to claim 14, wherein the at least one of the latching element and the locking element is not linkably coupled to the movable pair of die halves (See Fig. 1-5 of Molex).

Allowable Subject Matter
Claim 6, 8, 9, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 6, the prior art of record fails to teach all of the claimed limitations, namely the manual actuation organ configuration as currently set forth. As such, Claim 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Neither Molex nor any other prior art reference of record teaches the claimed configuration.
Regarding Claim 8, the prior art of record fails to teach all of the claimed limitations, namely wherein the securing device is designed and configured for being actuated in a motion-controlled way by a movement of the accommodating body relative to a pliers head by which the crimping tool locator is held. As such, Claim 8 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening 
Regarding Claim 9, the prior art of record fails to teach all of the claimed limitations, namely wherein the securing device is designed and configured for being actuated in a motion-controlled way by a movement of driving elements or tool halves of the crimping tool. As such, Claim 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Neither Molex nor any other prior art reference of record teaches the claimed configuration.
Regarding Claim 13, the prior art of record fails to teach all of the claimed limitations, namely wherein the accommodating body is a single-piece part and the securing device is integrally formed with the accommodating body. As such, Claim 13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Neither Molex nor any other prior art reference of record teaches the claimed configuration.
Claim 11-12 allowed.
Regarding Claim 11, the prior art of record fails to teach all of the claimed limitations, namely wherein an accommodating body realized as a single-piece part. Neither Molex nor any other prior art reference of record teaches the claimed configuration. As such, Claim 11 is allowed.
Regarding Claim 12, the prior art of record fails to teach all of the claimed limitations, namely the manual actuation organ configuration as currently set forth. Neither Molex nor any other prior art reference of record teaches the claimed configuration. As such, Claim 12 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856. The examiner can normally be reached Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725